Citation Nr: 0502321	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  95-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for mitral valve 
prolapse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from November 1990 to May 
1991, and from January 18 to June 30, 1992.  She also had 
more than three months prior active service in 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO inter alia denied 
service connection for diabetes mellitus and for a disorder 
manifested by an abnormal heart rate.  The appellant 
disagreed and this appeal ensued.  The Board previously 
addressed these claims in September 1996, October 1999, and 
July 2000, in each case remanding the claims for additional 
evidentiary development.  The case is again before the Board 
for appellate review.  

In this decision, the Board denies the claim of entitlement 
to service connection for diabetes mellitus.  The issue of 
entitlement to service connection for mitral valve prolapse 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  


FINDING OF FACT

The appellant does not currently have a medical diagnosis of 
diabetes mellitus.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
510 3A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The appellant's initial claims involved in this case were 
received in 1993, and there is no issue as to provisions of 
forms or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in June 1994, prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that 
this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed her claim in 1993, the RO sent 
letters to her in July and August 1993 informing her of the 
need for a VA examination, of the evidence needed from her, 
and of the RO's efforts to obtain evidence from a private 
physician she identified.  After she perfected this appeal, 
the RO sent her a January 1995 letter discussing actions take 
to obtain records from a private health care provider.  In 
September 1995, the RO issued a statement of the case that 
informed her of the evidence considered, the legal criteria 
applicable, and the analysis of the claim, including 
identification of elements for which evidence was deficient.  
By its September 1996 remand, the Board informed the 
appellant of the need for addition evidence relevant to this 
claim; by an October 1996 letter, the RO told the appellant 
of the action it would take and the information and evidence 
she could obtain in support of her claim.  After receiving 
additional evidence, the RO issued a January 1998 
supplemental statement of the case that told her of the 
evidence considered, the legal criteria applicable, and the 
analysis of the claims, including identification of elements 
for which evidence was deficient.  The Board again remanded 
the case in October 1999 and in July 2000, and the RO issued 
supplemental statements of the case in January 2003 with 
notification of the evidence, applicable law, and reasons for 
the decision.  By a December 2000 letter, the RO asked the 
Social Security Administration to provide evidence, which has 
been received.  By letters in February and August 2003, the 
RO told the appellant of the evidence in the claims file 
concerning the claim, what action VA was taking to assistance 
in her claim, and what information or evidence was needed 
from the appellant to substantiate the claim.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  As early as 1994, the 
RO notified her of the need for information or evidence 
concerning the claim.  In response, the appellant identified 
sources of treatment, and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claims, of the information 
and evidence she was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in her possession 
pertinent to the claims.  See Pelegrini II  , No. 01-944, 
U.S. Vet. App., at 10.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA' s or the appellant 's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II  , to 
decide the appeal would not be prejudicial error to the 
claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record 
includes the service medical and personnel records, VA and 
private treatment records, documents received on multiple 
occasions from the Social Security Administration, 
submissions from the appellant, and documentation of efforts 
to obtain evidence from health care sources identified by the 
appellant.  The appellant has not identified any additional 
VA or private treatment records with regard to the claims.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes VA examinations in July 1993, 
April and July 1997, and July 2002.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

The claimant seeks to establish service connection for 
diabetes mellitus.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  A 
veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as diabetes mellitus, that becomes manifest to 
a degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307 (2003).  

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The initial element of a service-connection claim requires 
medical evidence showing the appellant currently has diabetes 
mellitus.  VA general medical examination in July 1993 noted 
noninsulin-dependent diabetes mellitus, diagnosed one year 
earlier, controlled by diet.  A VA clinical record in 
December 1993 included as assessment of diabetes mellitus, 
though the examiner doubted she had diabetes.  VA general 
medical examination in July 1997 was silent as to any 
findings, diagnoses, or complaints of diabetes.  Although a 
VA clinical record in April 2000 noted as assessment of 
diabetes mellitus, there was no discussion of the medical 
findings supporting that assessment.  

To clarify whether the appellant had diabetes, the Board 
remanded the claim in July 2000 for a VA examination, which 
was conducted in July 2002 and which included a review of the 
claims file.  The examination report indicated that the 
appellant reported an elevated serum glucose test in 1991, at 
which time she was considered a borderline diabetic.  She was 
placed on a restricted diet, oral agents, and an exercise 
program, though the oral agents were discontinued in 1991 and 
she had continued on a controlled diet with no further 
complications.  The diagnoses were silent as to diabetes 
mellitus.  

Although the appellant apparently had diabetes in the early 
1990s, the most recent medical evidence - the examination of 
July 2002 - indicates she does not currently have a diagnosis 
of diabetes mellitus.  Without a current diagnosis, the 
evidence does not satisfy the initial element to a service-
connection claim.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus.  


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

As noted above, service connection requires satisfaction of 
three evidentiary elements.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The medical evidence shows the appellant diagnosed with 
mitral valve prolapse, though this evidence does not include 
any competent medical opinion addressing the connection, 
claimed by the appellant, between that disorder and her 
service.  Such an opinion is necessary to substantiate the 
claim.  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  If 
additional notice is required, the 
RO should notify the appellant and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided that is necessary to 
substantiate the claims.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence not of 
record that is necessary to establish 
service connection; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to her claims.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Arrange for a VA examination to 
determine the nature and etiology of the 
claimed mitral valve prolapse.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examinations, and 
they should so indicate in their report.  
After reviewing the available medical 
records and examining the appellant, ask 
the examiner to identify the nature of 
any on the nature and symptomatology of 
the current disorder and to opine - based 
on review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the current mitral valve prolapse is 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The findings and 
opinions should be set forth in a written 
report made part of the claims file.  

3.  The RO should readjudicate the claim 
currently in appellate status.  If any 
benefit sought is not granted, the 
appellant and her representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


